DISMISS and Opinion Filed February 19, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01162-CV

                        HM RUBY FUND, L.P., Appellant
                                    V.
        C.A. RUNDELL, JR. AND PAMELA RUNDELL, AS TRUSTEE OF THE
          CLARENCE A. RUNDELL, JR. IRREVOCABLE TRUST, Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-09062

                            MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have

informed the Court that they have settled their differences. Accordingly, we grant the parties’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




141162F.P05                                      /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

HM RUBY FUND, L.P., Appellant                      On Appeal from the 116th Judicial District
                                                   Court, Dallas County, Texas.
No. 05-14-01162-CV         V.                      Trial Court Cause No. DC-10-09062.
                                                   Opinion delivered by Chief Justice Wright.
C.A. RUNDELL, JR. AND PAMELA                       Justices Lang-Miers and Stoddart,
RUNDELL, AS TRUSTEE OF THE                         participating.
CLARENCE A. RUNDELL, JR.
IRREVOCABLE TRUST, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered February 19, 2015.




                                             –2–